DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Nov 2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 Nov 2021 was filed after the mailing date of the Notice of Allowance on 31 Aug 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s IDS has been considered, as noted above, and an updated search has been performed. In view of both activities, no references were uncovered that impact or change the previous indication of Allowable subject matter in the 31 Aug 2021 Notice of Allowance.  In addition, the reasons for allowance, as set forth in the 31 Aug 2021 Notice of Allowance remain applicable and equally apply to this Notice of Allowance.   
That is to say (in reference to what was previously set forth in the 31 Aug 2021 Notice of Allowance) : the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 11 and 16, namely: a method of resolving hemisphere ambiguity, the method comprising: 
emitting one or more magnetic fields at a handheld controller; 
detecting the one or more magnetic fields by one or more sensors positioned relative to a headset; 
detecting movement data corresponding to the handheld controller or the headset; 
during a first time interval: determining a first position and a first orientation of the handheld controller within a first hemisphere with respect to the headset based on the detected one or more magnetic fields; and 
calculating a first discrepancy based on the first position, the first orientation, and the movement data; and 
during a second time interval: determining a second position and a second orientation of the handheld controller within a second hemisphere with respect to the headset based on the detected one or more magnetic fields, 
wherein the second hemisphere is diametrically opposite the first hemisphere; and 
calculating a second discrepancy based on the second position, the second orientation, and the movement data, as recited in independent claim 1 and similarly in independent claims 11 and 16.

The closest prior art to the above features of the independent claims includes: 
U.S. Patent Application Publication No. 2005/0062469 A1 (“Anderson”), already of record in this application. 
Anderson teaches an electromagnetic tracking system that is configured to generate magnetic fields (Abstract and para. 7).  Because magnetic fields differ based on their location, the act of sensing magnetic fields can be used to determine position (Abstract). Regarding hemisphere ambiguity, Anderson teaches a system having three receiver coils (see claim 10), whereby a magnetic field is sensed at a first location related to a first receiver coil at a fixed location.  Then, the receiver assembly of the system is moved such that another of the 3 receiver coils is moved to a position that is diametrically opposition from the fixed location of the first coil while maintaining constant orientation (see claim 10), and the third receiver coil is at a different position not opposite from the fixed location of the first coil.  However, Anderson, even if combined . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613